Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 4/29/2022, with respect to 35 U.S.C 112(b) and 103 have been fully considered and are moot due to the amendments of 4/29/2022.

Allowable Subject Matter
Claims 1 to 12 are being allowed.
This office action is responsive to the amendment filed on 4/29/2022 As directed by the amendment: claims 1, 2, 3, 4, 6, and 9 have been amended; no claims has been cancelled nor added.  

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	With respect to independent claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed cooking appliance which includes the pair of seating projections configured the pair of pressure surfaces of the coupler.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to independent claim 1, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
KR 20010047058 Park (hereinafter “Park”)
US 5780821 A Choi (hereinafter “Choi”)

The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising the pair of seating projections configured the pair of pressure surfaces of the coupler  as recited in independent claim 1.
          The closest prior art references of record are Park and Choi.  While Park does disclose A cooking appliance (main body 1) comprising: a main body having a cooking chamber (cavity 3); a coupler (coupler 33) having a pair of pressure surfaces (axis connector 23 is an angled mating surface on rotatable tray 20 that is present in its mirrored form on coupler 33, see fig. 2 below, whereby the inner underside surfaces that make the contact are the pressure surfaces of the instant application; page 4 par. 10) and rotatably provided (page 4 par. 10); a driver (drive motor 30) to rotate the coupler (page 4 par. 10); and a tray (rotatable tray 20) provided to be withdrawable from the cooking chamber (abstract page 1) by sliding movement (abstract page 1) and having a pair of seating projections (axis connector 23) each configured to contact the pair of pressure surfaces and to be rotatably pushed by the coupler (page 4 par. 10), Park does not disclose the pair of seating projections configured the pair of pressure surfaces of the coupler.  While Choi does teach a lifter (elevation mechanism 44) to move the coupler to a standby position and to a rotatable position (column 4 lines 15 to 35) and the coupler being movable between the standby position spaced apart from the seating projections and the rotatable position in contact with the seating projections (column 4 lines 15 to 41 teaches gear 42b is analogous to a coupler; Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the coupler of Park in the method taught by Choi because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of a vertically movable coupler . "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), Choi does not teach the pair of seating projections configured the pair of pressure surfaces of the coupler.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the pair of seating projections configured the pair of pressure surfaces of the coupler, thus independent claim 1 reads over the prior art of record and is considered to have allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763